Citation Nr: 0015957	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of an injury of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for 
epicondylitis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from August 1979 to October 
1992.  This case came the Board of Veterans' Appeals (Board) 
from RO decisions which, in pertinent part, granted service 
connection and compensation for residuals of a cervical spine 
injury (rated 10 percent) and for epicondylitis of the right 
elbow (rated 10 percent).  The veteran appealed for higher 
ratings.  In a May 1999 decision, the Board denied the 
claims.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 1999 
joint motion, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated as to the issues 
of higher ratings for the cervical spine and right elbow 
disabilities, and that such issues be remanded.  The joint 
motion was granted by a December 1999 Court order.  The case 
was subsequently returned to the Board, and the veteran's 
representative submitted additional written argument in May 
2000.

[The May 1999 Board decision also denied higher ratings for 
right and left carpal tunnel syndrome.  The appeal as to 
those issues was dismissed by the December 1999 joint motion 
and Court order, and such issues are no longer before the 
Board.]


REMAND

The joint motion and Court order direct that the Board obtain 
a current VA examination with respect to the right elbow 
disability.  Given the concerns of the joint motion, it is 
the Board's judgment that a current examination of the 
cervical spine condition should also be performed, and any 
recent treatment records concerning both disabilities should 
be secured.  Accordingly, the case is remanded for the 
following action:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment since 1997 for the cervical 
spine and right elbow disabilities, and 
the RO should then obtain copies of the 
related medical records.

2.  Thereafter, the veteran should 
undergo a VA medical examination to 
determine the severity of his cervical 
spine and right elbow disabilities.  The 
claims folder should be provided to and 
reviewed by the examiner.  All findings 
should be set forth in detail, including 
range of motion in degrees for the 
cervical spine and right elbow (with 
comparison to normal degrees of range of 
motion).  The doctor should note all 
objective signs of pain on motion, and 
should assess the extent of functional 
loss due to pain on use or during flare-
ups.

3.  Thereafter, the RO should review the 
claims for higher ratings for cervical 
spine and right elbow disorders.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

On remand, the appellant may submit any other evidence and 
argument on the issues the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



